Citation Nr: 1037687	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to January 
1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi and in July 2009 by the VA RO in St. 
Petersburg, Florida.

In the October 2007 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned an initial 10 percent 
rating, effective May 11, 2007.  Although the Veteran had filed 
his claim for service connection for PTSD in March 2005, the RO 
indicated that the effective for the award of service connection 
for PTSD was based on the date when entitlement arose, which was 
the date of his VA examination in May 2007.  Thereafter, the 
Veteran appealed with respect to the initially assigned rating, 
making no reference to the effective date.  While his appeal was 
pending, a September 2008 rating decision assigned a 50 percent 
evaluation, effective May 11, 2007; however, as this rating is 
still less than the maximum benefit available, the appeal is 
still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned for the appeal of entitlement to 
an initial rating in excess of 50 percent for service-connected 
PTSD.  A transcript is associated with the claims folder.

In a November 2009 decision, the Board denied entitlement to an 
initial rating in excess of 50 percent for service-connected 
PTSD.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).

Thereafter, the Court granted the parties' Joint Motion for 
Remand of the Board's   November 2009 decision.  Pursuant to the 
actions requested in the July 2010 Joint Motion, the Court 
vacated the Board's decision and remanded the issue of 
entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD to the Board for readjudication.

During the pendency of his appeal for an increased evaluation for 
PTSD, the Board notes that the Veteran also perfected a timely 
appeal with the RO's July 2009 denial of the claim of entitlement 
to a TDIU rating.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his July 2010 substantive appeal with the denial of 
entitlement to a TDIU rating, the Veteran checked the box 
indicating that he desired a Board hearing before a Veterans Law 
Judge (VLJ) at the RO.  A review of the claims folder indicates 
that he has not been accorded such a hearing, nor has he 
withdrawn his request for one.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of these matters to the 
RO is warranted.

Concerning the appeal for entitlement to an initial rating in 
excess of 50 percent for service-connected PTSD, the Board notes 
that a VA letter of record dated in November 2009 discussed the 
Veteran's entitlement to participate in VA's vocational 
rehabilitation program.  The November 2009 letter from the VA 
Vocational Rehabilitation and Education (VR&E) Division noted 
that the Veteran had been denied participation in a return-to-
work program.  The Rehabilitation Counselor indicated it had been 
determined that it was not feasible for the Veteran to benefit 
from a program designed to return him to gainful employment.  
However, reference was made to an evaluation for Individualized 
Independent Living Services.  Consequently, the Veteran's VR&E 
file should be obtained and associated with the claims file for 
review by the Board. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's VA Vocational 
Rehabilitation and Education file should be 
obtained and associated with the claims 
folder.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

2.  After completion of the above, the issues 
on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the June 2010 statement of the 
case (SOC).  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

3.  Thereafter, the RO should schedule the 
Veteran for a Travel Board hearing at the 
earliest available opportunity regarding the 
matter of entitlement to a TDIU rating.  The 
RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

